        Case 4:17-cv-07025-SBA Document 111 Filed 02/08/19 Page 1 of 1




                           OFFICE OF THE CLERK
                       UNITED STATES DISTRICT COURT
                          Northern District of California

                                        CIVIL MINUTES


Date: February 8, 2019             Time: 56 minutes           Judge: KANDIS A. WESTMORE
Case No.: 17-cv-07025-SBA          Case Name: Stardock Systems, Inc. v. Paul Reiche III, et al.



Attorney for Plaintiff: Dawn Noel Valentine and Deanna Rene Kunze
Attorney for Defendant: Jessica Medina and Tricia Legittino (GOG);
                          Stephen Steinberg (Reiche and Ford)

Deputy Clerk: Indira Aguilar                          Court Reporter: Not reported

                                        PROCEEDINGS

Telephonic Discovery Hearing - held. The court orders the depositions scheduled for 2/11/19,

2/13/19 and 2/14/19 to go forward in Michigan.


Order to be prepared by:
( )   Plaintiff              ( )      Defendant            ( )    Court
